DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 contains the trademark/trade name Unity3D.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a cross-multiplatform tool and, accordingly, the identification/description is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorg (“Software Control for a Cyber-Physical System in a Manufacturing Environment based on a Game Engine”)
	Regarding claim 1, Jorg teaches A cyber-physical system (CPS)-based remote control system for a robot, comprising: (I. INTRODUCTION The control system must support the configuration and composition of different cyber physical systems (CPS) from different personalized modules as well as enable their control. Using a 6-axis robot as a demonstrator for a CPS the structure of the software control in a manufacturing environment is explained)
a modeling module for constructing a physical scene model of the robot according to a parameter of a real indoor environment where the robot is located (I. INTRODUCTION In order to avoid damage to the CPS itself or the environment, the control system must be able to simulate the effects of control commands physically and operationally and to take corrective action if necessary. This requires the integration of the environment (in extreme cases the whole factory) into the control system and the control tasks. Since the environment itself can consist of non-CPS, it is also necessary to record the environment using various sensors and integrate it into the control system), and constructing a 3D model of the robot according to a size parameter of the robot; (A. Ontology The description of characteristics of submodules for the demonstrator robot contains the following parameters: mass;)
a render module for rendering the physical scene model (IV. CYBER-PHYSICAL SYSTEMS ON A 3D GAME ENGINE The main tasks of a game engine are: rendering of real-time 3D scenes) and the 3D model of the robot; (V. TEST CASE: IFF has chosen the physical construction and virtual modeling of a robot with six degrees of freedom as a demonstrator of this software control (see Fig. 2))
a simulation module for constructing a rendered physical scene model and a rendered 3D model of the robot, thereby obtaining a simulation scene; (Fig. 4 IV. CYBER-PHYSICAL SYSTEMS ON A 3D GAME ENGINE: IFF has developed a software control for a CPS based on the features described above for an interactive, intuitive and user friendly system that allows to visualize, simulate and control the modules and interactions using Unity3D. C. Architecture The physics of the Unity3D system is activated to operate with gravity, taking into account the specific weight of each element and the power of the motors described in their data sheets. With these characteristics there is a precise simulation of the real behavior of the system and it is possible to predict damaging movements for physical elements. Figure 6 shows an environment in Unity3D with instantiated robots, AGVs and conveyor belts)
an instruction module for configuring a script of joints of the rendered 3D model of the robot in the simulation scene (Fig. 4 1A-1F and 2A-2F C. Architecture The second scene contains the interface to visualize the state and to control the physical system. It creates an instance of the system model that includes the movement scripts and sends data to the communication script.), collecting a model control signal to drive the rendered 3D model of the robot (A. Ontology each level requires the definition of shared characteristics among parallel modules. movement parameters (pivot, current position, desired position);), and generating a string command according to a motion state of the rendered 3D model of the robot in the simulation scene (B. Flexible Software Control: the sensors send feedback signals to the Arduino, which generates a string and sends it back to Unity3D.); wherein the string command is provided for controlling movements of the robot in a real scene; and (B. Flexible Software Control: the Unity3D App receives the instructions (motor angle and velocity) from the operator, which can be the movement of a single motor or actuator to a certain position or a workflow saved by the user. Then, the program sends the data as a character string to the Arduino. the Arduino interprets the string from Unity3D to send the signals to the corresponding modules and activates the motion. Simultaneously, the sensors send feedback signals to the Arduino, which generates a string and sends it back to Unity3D. Finally, Unity3D interprets the string received from the Arduino to update the current position of the robot.)
a server module for sending the string command to a host computer of a controller of the robot.  (Fig. 3. String codification for the communication between Arduino and Unity3D. V. TEST CASE The other signals are sent through serial communication using USB with a speed of 19200 bits per second to a computer with a graphical interface to control and monitor the movement of the robot. B. Flexible Software Control: In order to control the position of the robot, the operator can control the digital model using the Unity3D interface in a computer or mobile device (see Fig. 4). the Arduino interprets the string from Unity3D to send the signals to the corresponding modules and activates the motion.)
Regarding claim 2, Jorg teaches The CPS-based remote control system of claim 1, wherein the physical scene model comprises an indoor space model and an indoor object model.  (Fig. 4. Interface for the interaction of two robots in Unity3D I. INTRODUCTION In order to avoid damage to the CPS itself or the environment, the control system must be able to simulate the effects of control commands physically and operationally and to take corrective action if necessary. This requires the integration of the environment (in extreme cases the whole factory) into the control system and the control tasks. Since the environment itself can consist of non-CPS, it is also necessary to record the environment using various sensors and integrate it into the control system)
Regarding claim 3, Jorg teaches The CPS-based remote control system of claim 2, wherein the simulation module is provided for constructing a rendered indoor object model and the rendered 3D model of the robot in a rendered indoor space model according to the real scene (Figure 6 shows an environment in Unity3D with instantiated robots, AGVs and conveyor belts. B. Flexible Software Control: the Unity3D App receives the instructions (motor angle and velocity) from the operator, which can be the movement of a single motor or actuator to a certain position or a workflow saved by the user. Then, the program sends the data as a character string to the Arduino. the Arduino interprets the string from Unity3D to send the signals to the corresponding modules and activates the motion. Simultaneously, the sensors send feedback signals to the Arduino, which generates a string and sends it back to Unity3D. Finally, Unity3D interprets the string received from the Arduino to update the current position of the robot.), thereby obtaining the simulation scene consistent with the real scene.  (IV. CYBER-PHYSICAL SYSTEMS ON A 3D GAME ENGINE: IFF has developed a software control for a CPS based on the features described above for an interactive, intuitive and user friendly system that allows to visualize, simulate and control the modules and interactions using Unity3D. C. Architecture The physics of the Unity3D system is activated to operate with gravity, taking into account the specific weight of each element and the power of the motors described in their data sheets. With these characteristics there is a precise simulation of the real behavior of the system and it is possible to predict damaging movements for physical elements.)
Regarding claim 4, Jorg teaches The CPS-based remote control system of claim 1, wherein the simulation module constructs the simulation scene by using a Unity3D engine.  (Fig. 4 IV. CYBER-PHYSICAL SYSTEMS ON A 3D GAME ENGINE The game engine used in this project is Unity3D.)
Regarding claim 6, Jorg teaches The CPS-based remote control system of claim 4, wherein the server module is constructed in the Unity3D engine. (IV. CYBER-PHYSICAL SYSTEMS ON A 3D GAME ENGINE The game engine used in this project is Unity3D. Fig. 3. String codification for the communication between Arduino and Unity3D. V. TEST CASE The other signals are sent through serial communication using USB with a speed of 19200 bits per second to a computer with a graphical interface to control and monitor the movement of the robot. B. Flexible Software Control: In order to control the position of the robot, the operator can control the digital model using the Unity3D interface in a computer or mobile device (see Fig. 4). the Arduino interprets the string from Unity3D to send the signals to the corresponding modules and activates the motion.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jorg (“Software Control for a Cyber-Physical System in a Manufacturing Environment based on a Game Engine”) in view of Damodaran (US 20180309780 A1).
Regarding claim 5, Jorg teaches The CPS-based remote control system of claim 4, wherein the server module sends the string command of the robot to the controller of the robot (Fig. 3. String codification for the communication between Arduino and Unity3D. V. TEST CASE The other signals are sent through serial communication using USB with a speed of 19200 bits per second to a computer with a graphical interface to control and monitor the movement of the robot. B. Flexible Software Control: In order to control the position of the robot, the operator can control the digital model using the Unity3D interface in a computer or mobile device (see Fig. 4). the Arduino interprets the string from Unity3D to send the signals to the corresponding modules and activates the motion.) 
Jorg does not expressly disclose but Damodaran discloses via a communication module.  (Fig. 1 [0024] Network 102 can be a wired and/or wireless network that includes any combination of industrial automation protocols, buses, and networks such as Modbus, Profinet, Ethernet/IP, Zigbee, Z-Wave, DNP3, Controller Area Network (CAN), or enterprise TCP/IP based protocols and networks such as local area networks (LANs), wireless local area networks (WLANs), wide area networks (WANs), the Internet, and the like.)
In this way, the system of Damodaran includes systems and methods for evaluating cyber effects in a cyber-physical system (CPS). Like Jorg, Damodaran is concerned with cyber-physical system (CPS).
Therefore, from these teachings of Jorg and Damodaran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Damodaran to the system of Jorg since doing so would enhance the system by testing and evaluation of CPS under cyber-attacks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664